I concur in the reversal of the judgment and in remanding the case for a new trial. In his complaint the plaintiff alleged that while his automobile at a time stated and a place described in Salt Lake City "was lawfully parked," the defendant "carelessly and negligently and without due care ran a large truck against said automobile" to plaintiff's damage in the sum of $153.65. In no particular are the acts of the alleged negligence otherwise characterized or described. The defendant did not demur to the complaint either by special or general demurrer. He answered denying the alleged negligence and pleaded contributory negligent on the part of the plaintiff in parking his car in the night-time without a rear or tail-light in violation of a pleaded ordinance of the city, by reason of which the defendant, though in the exercise of ordinary care and blinded by headlights of an approaching automobile, was unable to discover the plaintiff's car and avoid collision with it. Such act of negligence on the part of the plaintiff was also pleaded by the defendant as a counterclaim on which he sought to recover $25 for an injury to his truck.
The court made findings that the plaintiff's automobile "was lawfully parked near the curb" at the time and place stated in the complaint; that the defendant at 10:30 p.m. "driving a truck at the rate of ten or fifteen miles per hour on said street and at said time and place became blinded by the lights of an on-coming automobile" and "turned to the right to avoid colliding with said automobile and carelessly and negligently ran into the automobile of the plaintiff parked as aforesaid damaging the rear end of said automobile belonging to the plaintiff," and that it cost *Page 348 
him $53.65 to repair it, and that its market value was diminished in the sum of $77. As conclusions of law the court found that "the defendant is entitled to nothing by reason of his counterclaim" and that the plaintiff was entitled to judgment in the sum of $128.65. Judgment was entered accordingly.
I concur in the holding that the court did not find on all of the material issues. The finding that plaintiff's car was "lawfully parked" was a mere conclusion. The pleaded ordinance of the city was denied. No finding was made as to whether there was such an ordinance or not. Nor is there any finding as to whether there was or was not a rear or tail-light on plaintiff's car. Nor is there any finding as to whether the absence of such a light was a proximate or contributing or no cause of the collision.
I now look to the finding as to the defendant's negligence. The findings of fact by the court in such respect are that the defendant was driving a truck at ten or fifteen miles an hour and being blinded by lights of an approaching automobile turned to the right to avoid collision with it and ran into plaintiff's car. The characterization of negligence is that the defendant on being blinded by the lights and in turning to the right to avoid a collision with the approaching automobile "carelessly and negligently ran" into plaintiff's car. But what the defendant in turning to the right did or omitted to do is not found, except to avoid a collision with the approaching automobile. In no other particular is the negligence of the defendant characterized. Though it be claimed that such finding in general terms of negligence — that the defendant "carelessly and negligently ran into plaintiff's automobile" — is sufficient because in such respect found in language and in general terms as alleged in the complaint, yet that does not obviate the insufficiency of the finding in such particular. Though it be assumed that a complaint charging negligence only in general terms without alleging the acts of commission or omission or the facts constituting the claimed negligence *Page 349 
is bad as against a special demurrer, which here was not interposed, yet is good as against a general demurrer and is sufficient to permit evidence of the specific committed or omitted acts constituting the negligence, nevertheless when findings are made, the facts or acts constituting the negligence must be found. When it is said that findings in language of the complaint are sufficient, that applies only to cases where the ultimate facts and not mere conclusions are alleged in the complaint. The court was required to find the material facts in accordance with the evidence and within the issues. In doing so he was required to specifically find the ultimate facts, and not mere conclusions, or to find the secondary facts from which the ultimate facts may be deduced. That was not done. The finding in such particular is no better than was the finding that the plaintiff's car was "lawfully parked" near the curb.
It, however, is urged that the assignment as to the finding with respect to the defendant's negligence is not sufficiently specific and is too general to justify a review of it. I think that true to justify a review as to questions of sufficiency of evidence to support the finding, but I think the assignment sufficient to warrant a review as to fatal infirmities appearing on the face of the finding itself and such as here respecting its sufficiency to dispose of a material issue and to support the judgment. As to such a finding most any kind of an assignment challenging it is good enough.
CHERRY, C.J., being absent, did not participate herein. *Page 350